         Case 1:19-cr-00738-PGG Document 49 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

             -against-                                            ORDER

 JOSHUA OLIVO and PIERRE GREENE,                              19 Cr. 738 (PGG)

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              The Court will conduct a conference in this matter on October 8, 2020 at 9:00

a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.

Dated: New York, New York
       August 21, 2020




                                              1
